Exhibit 10.36

 

STATE OF ALABAMA )

JEFFERSON COUNTY )

TORCHMARK CORPORATION

NON-QUALIFIED STOCK OPTION

GRANT AGREEMENT

 

TORCHMARK CORPORATION, a corporation organized and existing under the laws of
the state of Delaware (the “Company”) hereby awards [NAME] (the “Optionee”), the
following non-qualified stock option (the “Option”) upon the terms and
conditions hereinafter set forth.

 

AUTHORITY FOR GRANT

 

1. Stock Incentive Plan. The Option is awarded pursuant to the provisions of the
Torchmark Corporation 2005 Incentive Plan (the “Plan”), and is subject to the
terms and provisions of said Plan, as it may be from time to time amended.
Capitalized terms used but not defined herein shall have the meaning given them
in the Plan, which is incorporated by reference herein.

 

TERMS OF OPTION

 

2. Number of Shares. The Optionee is hereby granted an option to purchase from
the Company 8,503 shares (the “Shares”) of the Company’s common capital stock.

 

3. Option Price Per Share. The option price for each Share subject to the Option
shall be $[            ], the closing price of the Stock on the New York Stock
Exchange Composite Tape on [Date], which is the “Grant Date”.

 

4. Option Period. The Option shall be and become first exercisable,
cumulatively, as to 1/6 of the shares commencing on each of the first through
sixth anniversaries of the Option Grant Date. This Agreement shall terminate on
the date which is seven (7) years from the Option Grant Date, and the parties
hereto shall have no further rights or obligation hereunder. For the purposes of
this Agreement, “Option Period” shall mean the seven (7) year period commencing
on the Grant Date.

 

5. Method of Exercise. The Option may be exercised to the extent then
exercisable in whole or in part at any time during the Option Period, by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the purchase price, in cash, by
check or such other instrument as may be acceptable to the Compensation
Committee of the Board of Directors of the Company (the “Committee”). Payment in
full or in part may also be made in the form of unrestricted Stock already owned
by the Optionee (based on the Fair Market Value of the Stock on the date the
Option is exercised). The Optionee shall have the right to dividends or other
rights of a stockholder with respect to the Shares subject to the Option when
the Optionee has given written notice of exercise and has paid in full for such
Shares.

 

6. Transferability of Options. The Option may be transferred by the Optionee to
members of his or her Immediate Family (the children, grandchildren or spouse of
the Optionee), to one or more trusts for the benefit of such Immediate Family
members or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Optionee has received express written approval of
such transfer from the Committee and (ii) the Optionee does not receive any
consideration in any form



--------------------------------------------------------------------------------

whatsoever for said transfer. Except as provided in the foregoing sentence, the
Option shall not be transferable by the Optionee other than by will or by the
laws of descent and distribution.

 

TERMINATION OF OPTION

 

7. Accelerated Vesting. Notwithstanding paragraph 4 above, the Option shall
become immediately exercisable and may thereafter be exercised until the
expiration of the original term of the Option upon the first to occur of (i) the
death of the Optionee, (ii) the Optionee obtaining Normal Retirement Age,
(iii) the occurrence of a Change in Control, or (iv) the unanimous determination
by the Committee that the Option shall become fully exercisable. In no event
will retirement, other termination of employment or failure to be reelected as
an officer of the Company or any Subsidiary thereof shorten the term of this
Option.

 

GENERAL TERMS AND PROVISIONS

 

8. Shares Listed on the Exchange. The Shares for which the Option is hereby
granted shall have been listed on the New York Stock Exchange at the time the
Option is exercised.

 

9. Shares May Be Newly Issued or Purchased. The Shares to be delivered upon the
exercise of the Option shall be made available, at the discretion of the
Company, either from authorized but previously unissued Shares or from Shares
held in the treasury of the Company.

 

10. Change in Corporate Structure Affecting Shares. In the event of any change
in the number of issued Shares without new consideration to the Company such as
by stock split, reorganization, exchange of shares, recapitalization,
liquidation, combination, stock dividend, or other change in corporate structure
affecting the Stock, on any distribution of cash or property which has a
substantial impact on the value of issued Shares such adjustment shall be made
in the number and price of Shares subject to the Option as may be determined to
be appropriate by the Committee in its sole discretion so that the consideration
payable to the Company and the value of the Option shall not be changed.

 

11. Certain Reorganizations. The Committee shall authorize the issuance,
continuation or assumption of any outstanding portion of the Option or provide
for other equitable adjustments to the Option after changes in the Shares
resulting from any merger, consolidation, sale of assets, acquisition of
property or stock, recapitalization, reorganization or similar occurrence in
which the Company is the continuing or surviving corporation.

 

12. Payment of Taxes. The Optionee shall, no later than the date as of which the
value of any portion of the Option first becomes includable in his/her gross
income for Federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of, any Federal, state, local or FICA taxes of any kind required by law
to be withheld with respect to the Option. The obligations of the Company under
this Agreement shall be conditional on such payment or arrangements.

 

13. Headings. The headings contained herein are for convenience of reference
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

 

14. Notices. Any notices required by or permitted to be given to the Company
under this Agreement shall be made in writing and addressed to the Secretary of
the Company in care of the

 

2



--------------------------------------------------------------------------------

Company’s Legal Department, 2001 Third Avenue South, Birmingham, Alabama 35233.
Any such notice shall be deemed to have been given when received by the Company.

 

15. Effective Date of Stock Option. This Option has been executed this
            day of             , 20__, effective as of this             day of
            , 20__.

 

TORCHMARK CORPORATION By:         Its Duly Authorized Officer          

OPTIONEE

 

3